Case: 17-30524    Document: 00516007831         Page: 1   Date Filed: 09/09/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 9, 2021
                                 No. 17-30524                       Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Delwin McClaren; Dedrick Keelen; Jawan Fortia;
   Bryan Scott; Lionel Allen,

                                                     Defendants—Appellants.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:14-CR-131-9


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         IT IS ORDERED that the government’s petition for panel
   rehearing is GRANTED and that our prior panel opinion, United States v.
   McClaren, 998 F.3d 203 (5th Cir. 2021), is WITHDRAWN and the
   following opinion is SUBSTITUTED therefor. Appellants’ petitions for
   panel rehearing and for rehearing en banc are DENIED.
         Defendants Delwin McClaren, Dedrick Keelen, Jawan Fortia, Bryan
   Scott, and Lionel Allen were convicted of numerous crimes related to their
Case: 17-30524     Document: 00516007831           Page: 2   Date Filed: 09/09/2021




                                    No. 17-30524

   participation in a New Orleans street gang. We AFFIRM their convictions
   in part and VACATE in part.
                     I. FACTS AND PROCEDURAL HISTORY
          Defendants were members of the Young Melph Mafia (“YMM”), a
   street gang in New Orleans. A grand jury charged Defendants in a second
   superseding indictment for violations of the Racketeer Influenced and
   Corrupt Organizations Act (“RICO”), the Federal Controlled Substances
   Act, the Federal Gun Control Act, and the Violent Crimes in Aid of
   Racketeering Act (“VICAR”). The indictment charged Allen, Fortia, and
   Keelen with numerous substantive VICAR and firearms offenses stemming
   from several shootings. The indictment additionally charged Defendants
   with RICO, drug-trafficking, and firearms conspiracies. Fortia and Keelen
   were charged in all conspiracies, while Allen was charged in the RICO and
   firearms conspiracies. McClaren and Scott were charged only in the drug and
   firearms conspiracies.
          The district court denied McClaren’s and Scott’s motions for
   severance. During jury selection, the district court granted Batson challenges
   by both sides. The six-day trial included almost 70 witnesses and
   approximately 300 exhibits. At the close of the evidence, the district court
   denied Defendants’ motions for judgments of acquittal. Allen and Fortia
   were both acquitted of causing death with a firearm, but the jury found
   Defendants guilty as charged on all other counts. Defendants filed a joint
   motion for a new trial, arguing the government’s witnesses were not credible.
   The district court denied the motion.
          After Defendants appealed, the government informed them that a
   government witness may have perpetrated an additional shooting with Allen.
   This court remanded, and Fortia, Keelen, and McClaren filed motions for a
   new trial. The district court denied the motions, finding the disclosure was




                                           2
Case: 17-30524     Document: 00516007831           Page: 3   Date Filed: 09/09/2021




                                    No. 17-30524

   not material. Defendants appealed that denial and their convictions in
   general.
                                 II. DISCUSSION

          Defendants raise multiple arguments for reversing their convictions.
   We review each in turn.
                                 A. Motion to Sever
          The district court declined to sever McClaren and Scott’s trials. The
   district court noted that, although McClaren and Scott were not charged with
   the RICO conspiracy, “there is little doubt as to the interrelatedness of the
   counts[.]”The district court stated
          [T]he distribution and gun conspiracies here are part of the same
          scheme of illegal activity as the RICO conspiracy. Not only are
          multiple defendants common to all three conspiracies, the aims of the
          RICO and distribution conspiracies are the same—dealing crack
          cocaine and marijuana in Central City. Moreover, all but one
          defendant is charged in the gun conspiracy of Count 3, which involves
          the use of firearms and violence in furtherance of the crimes alleged in
          Counts 1 and 2. Clearly, these three conspiracies are interrelated.
   The court did however issue a limiting instruction, admonishing the jury to
   consider the case of each defendant separately. McClaren and Scott argue
   that the court erred in denying their motions to sever, noting that they were
   charged with significantly less serious crimes than their co-defendants.
   Neither of them was charged with crimes of violence. They maintain that
   denying the motion to sever resulted in substantial prejudice because of the
   highly inflammatory evidence presented against the other defendants.
          “We review a denial of a motion to sever a trial under the exceedingly
   deferential abuse of discretion standard.” United States v. Chapman, 851 F.3d
   363, 379 (5th Cir. 2017) (citation and internal quotation marks omitted).
   Federal Rule of Criminal Procedure 14(a) provides that a court “may . . .




                                         3
Case: 17-30524        Document: 00516007831         Page: 4    Date Filed: 09/09/2021




                                     No. 17-30524

   sever Defendants’ trials” if the joinder “appears to prejudice a defendant or
   the government.” Fed. R. Crim. P. 14(a). Nevertheless, “Rule 14 does
   not require severance even if prejudice is shown; rather, it leaves the tailoring
   of the relief to be granted, if any, to the district court’s sound discretion.”
   Chapman, 851 F.3d at 379 (citation omitted). Limiting instructions are
   “generally sufficient to prevent the threat of prejudice[.]” Id. (citation and
   internal quotation marks omitted).
             To demonstrate abuse of discretion, Defendants must prove that the
   joint trial prejudiced them beyond district court protection and that the
   prejudice outweighed any interest in the economy of judicial administration.
   See United States v. Rodriguez, 831 F.3d 663, 669 (5th Cir. 2016). Defendants
   must isolate events at trial, demonstrate the events caused substantial
   prejudice, and show the jury instructions were inadequate to protect them.
   See id.
             McClaren and Scott have not met the heavy burden necessary to show
   that the district court abused its discretion. The district court was correct in
   noting the interrelatedness of McClaren’s and Scott’s actions with the rest
   of the conspiracy, even if McClaren’s and Scott’s actions were less severe.
   McClaren and Scott have not pointed to evidence demonstrating that the
   joint trial prejudiced them beyond protection of the limiting instruction or
   that prejudice outweighed the interest in economical judicial administration,
   as they are required to do. See id. Furthermore, they have not pointed to the
   record to show what events created substantial prejudice. See id. The cases
   they cite are all significantly distinguishable from the facts present here.
             For example, in United States v. Cortinas, this court held that the
   defendants were entitled to a severance of their trial from seven others tried
   for offenses involved in a drug conspiracy. 142 F.3d 242, 248 (5th Cir. 1998).
   Although they had been part of the conspiracy initially, the record showed
   clearly that the defendants withdrew from the conspiracy before a new gang




                                          4
Case: 17-30524      Document: 00516007831           Page: 5   Date Filed: 09/09/2021




                                     No. 17-30524

   joined the conspiracy and violent acts occurred. Id. There is no such
   withdrawal here, and McClaren and Scott were not wrongfully associated
   with people they had no relation to. McRae is similarly distinguishable,
   featuring a former police officer who shot and killed a victim but was tried
   jointly with other officers who burned the victim’s body to cover up the
   crime. United States v. McRae, 702 F.3d 806, 811–19, 824, 828 (5th Cir. 2012).
   The trial for the officer would have only lasted three days, but the joint trial
   lasted a month and focused largely on highly inflammatory evidence that was
   irrelevant to the murder. Here, the actions of McClaren and Fortia are not so
   easily separable from the overall conspiracy at issue in this case. While
   McClaren and Fortia correctly point out that their involvement was
   significantly less than the other defendants, the court did not abuse its
   discretion in denying the motion to sever.
                                B. Batson Challenges
          Defendants used all eleven peremptory strikes against white jurors.
   The government challenged the strikes, and the district court seated three
   challenged jurors, two of whom served. Defendants argue that the court erred
   by not asking the prosecution to respond to the proffered race-neutral reasons
   for striking the jurors. Defendants maintain that their reasons for using
   peremptory strikes, such as a juror’s past military service, were acceptable
   and non-pretextual. See J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 143 n.16
   (1994).
          Prosecutors are allowed to challenge the defense’s peremptory strikes
   as racially discriminatory. Georgia v. McCollum, 505 U.S. 42 (1992). Whether
   under McCollum or Batson, the three-step analysis is the same: (1) “the [party
   challenging the strike] must make out a prima facie case by showing that the
   totality of the relevant facts gives rise to an inference of discriminatory
   purpose;” (2) once a prima facie case is made, the burden shifts to the
   striking party to offer a permissible race-neutral justification for the strike;




                                          5
Case: 17-30524      Document: 00516007831           Page: 6    Date Filed: 09/09/2021




                                     No. 17-30524

   (3) “if a race-neutral explanation is tendered,” the trial court then decides
   “whether the opponent of the strike has proved purposeful racial
   discrimination.” Johnson v. California, 545 U.S. 162, 168 (2005) (internal
   quotation marks and citations omitted).
          “The district court’s determination that a party has used peremptory
   strikes in a discriminatory manner is a finding of fact and thus cannot be
   overturned by this court absent clear error.” United States v. Bennett, 664
   F.3d 997, 1008 (5th Cir. 2011) (quotation omitted), vacated on other grounds,
   567 U.S. 950 (2012). A finding is clearly erroneous if “[this court is] left with
   a definite and firm conviction that a mistake has been committed.” Id. We
   give great deference to the district court because Batson findings largely turn
   on evaluating the credibility or demeanor of the attorney exercising the
   challenge. Id.
          Because the district court ruled on the ultimate question of intentional
   discrimination, the preliminary issue of whether the government made a
   prima facie case is moot. See United States v. Petras, 879 F.3d 155, 161 (5th
   Cir. 2018).
          Defendants have not established that the district court committed
   clear error, a very high burden. District courts are given latitude to simply
   disbelieve that a proffered, race-neutral reason given is the true reason.
   Bennett, 664 F.3d 997 at 1010. The court considered the race-neutral reasons
   offered, and concluded that they were pretextual because all eleven strikes
   were used against the same demographic and because many of the reasons
   given appeared to be “frivolous.” We cannot say that the district court
   clearly erred in its determination.
                            C. Co-Conspirator Testimony
          Defendants challenge all their convictions on the basis that they were
   largely supported by co-conspirator testimony. Defendants point out that




                                          6
Case: 17-30524      Document: 00516007831           Page: 7   Date Filed: 09/09/2021




                                     No. 17-30524

   many key witnesses were testifying in exchange for a lighter sentence, and
   some of their testimony was inconsistent with that of other witnesses.
          “[A] defendant may be convicted on the uncorroborated testimony of
   a coconspirator who has accepted a plea bargain unless the coconspirator’s
   testimony is incredible.” United States v. Valdez, 453 F.3d 252, 257 (5th Cir.
   2006) (alteration in original) (quoting United States v. Villegas–Rodriguez, 171
   F.3d 224, 228 (5th Cir. 1999)). “Testimony is incredible as a matter of law
   only if it relates to facts that the witness could not possibly have observed or
   to events which could not have occurred under the laws of nature.” Id.
   (quoting United States v. Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994); see also
   United States v. Arledge, 553 F.3d 881, 888 (5th Cir. 2008) (Testimony can
   also be “incredible” if it is “unbelievable on its face” (quoting United States
   v. Carrasco, 830 F.2d 41, 44 (5th Cir.1987))). Defendants have not pointed to
   testimony that meets this high burden of being incredible as a matter of law.
          A case where a conviction is based only on the testimony of an
   accomplice may require a court to issue a limiting instruction. Tillery v. U.S.,
   411 F.2d 644, 644 (5th Cir. 1969) (finding reversible error where there was
   no limiting instruction in a case where the accomplice “indicated less
   concern with the truth than with his own skin”). However, here the lower
   court did give the jury a limiting instruction regarding the reliability of
   accomplice testimony.
          Therefore, we will consider the testimony of co-conspirators when we
   review convictions for sufficiency of the evidence.
                                D. RICO Convictions
          Allen, Fortia, and Keelen challenge their convictions for RICO
   conspiracy under 18 U.S.C. § 1962(d). They argue that the prosecution failed
   to prove the existence of a RICO conspiracy. We disagree.




                                          7
Case: 17-30524      Document: 00516007831            Page: 8   Date Filed: 09/09/2021




                                      No. 17-30524

          “In reviewing sufficiency of the evidence we view the evidence and all
   inferences to be drawn from it in the light most favorable to the verdict to
   determine if a rational trier of fact could have found the essential elements of
   the crime beyond a reasonable doubt.” United States v. Delgado, 401 F.3d
   290, 296 (5th Cir. 2005) (quoting United States v. Posada–Rios, 158 F.3d 832,
   855 (5th Cir. 1998)). When defendants make timely motions for acquittal, as
   was done here, review is de novo but still “highly deferential to the verdict.”
   United States v. Bowen, 818 F.3d 179, 186 (5th Cir. 2016) (quoting United
   States v. Beacham, 774 F.3d 267, 272 (5th Cir. 2014)). “All reasonable
   inferences are made in favor of the jury’s verdict.” Id. This court must affirm
   unless no rational jury could have found the offenses’ essential elements
   proven beyond a reasonable doubt. Id.
          To prove a RICO conspiracy, the government must prove only that
   defendants conspired to violate 18 U.S.C. § 1962(c). See United States v.
   Nieto, 721 F.3d 357, 368 (5th Cir. 2013). Section 1962(c) states that “[i]t shall
   be unlawful for any person . . . associated with any enterprise engaged in, or
   the activities of which affect, interstate or foreign commerce, to conduct or
   participate, directly or indirectly, in the conduct of such enterprise’s affairs
   through a pattern of racketeering activity . . . .” A “pattern of racketeering
   activity” is at least two acts of racketeering activity within ten years of each
   other. 18 U.S.C. § 1961(5). “Racketeering activity” includes state felony
   offenses involving murder, robbery, extortion, and several other serious
   offenses and serious federal offenses including extortion and narcotics
   violations. 18 U.S.C. § 1961(1).
          Defendants argue that the government did not prove that YMM was
   an enterprise. An “enterprise” can be any group of individuals associated in
   fact although not a legal entity, 18 U.S.C. § 1961(4), and can be inferred from
   “largely or wholly circumstantial evidence.” United States v. Elliott, 571 F.2d
   880, 898 (5th Cir. 1978). RICO “does not specifically define the outer




                                           8
Case: 17-30524        Document: 00516007831             Page: 9      Date Filed: 09/09/2021




                                        No. 17-30524

   boundaries of the ‘enterprise’ concept,” but “[t]he term ‘any’ ensures that
   the definition has a wide reach, and the very concept of an association in fact
   is expansive.” Boyle v. United States, 556 U.S. 938, 944 (2009) (citations
   omitted). “An association-in-fact enterprise must have at least three
   structural features: a purpose, relationships among those associated with the
   enterprise, and longevity sufficient to permit these associates to pursue the
   enterprise’s purpose.” Id. at 946. Finding an enterprise does not require
   proving a hierarchy, chain of command, role differentiation, membership
   dues, initiation rituals, or unique modus operandi. See id. at 946–48.
           The Fifth Circuit in United States v. Jones recognized a gang as a RICO
   enterprise on substantially similar facts:
           ROD had a clear purpose—selling drugs and protecting those drug
           sales and the group’s members—and its members were associated
           with one another. Members used a house on Mandeville Street to
           store guns and drugs and to prepare and package the drugs for resale,
           working in shifts. The owner of the house testified that on at least one
           occasion, members pooled their money to buy crack for resale. A
           former member testified that members sold drugs at specific locations,
           that only members could sell drugs in certain territories, and that
           members stashed guns for other members’ use. Members committed
           a large number of violent crimes alongside other members.
   873 F.3d 482, 490 (5th Cir. 2017). Defendants argue YMM was a friend
   group without any purpose, and that alleged criminal acts were done
   independently of each other. However, the government offered sufficient
   evidence for the jury to conclude that there was a purpose of drug dealing.
   Several people testified that YMM had a purpose to sell drugs. 1 The



           1
            For example, a witness testified YMM was “a violent street gang that sold drugs,
   carried guns, and committed numerous murders” and claimed to be associated with them.
   Another witness testified that the YMM eventually started selling drugs and toting guns,
   and then some members became involved in violence.




                                              9
Case: 17-30524       Document: 00516007831              Page: 10       Date Filed: 09/09/2021




                                         No. 17-30524

   government offered evidence that members identified themselves with hand
   signs, YMM tattoos, and clothing. In photos presented to the jury,
   individuals are holding large amounts of money and guns. There is testimony
   that this money was from selling drugs. Multiple people testified that YMM
   members violently retaliated against rivals.2 There was also testimony that
   YMM members kept guns for the express purpose of protecting themselves
   during drug deals. A witness testified that there was a common supplier of
   drugs to YMM members. Another witness testified some YMM members,
   including McClaren, pooled money to buy a bigger quantity. He testified they
   had a specific area they sold in, and other people they did not know could not
   sell there. This evidence suffices to prove the existence of an enterprise.
           Defendants also argue that any enterprise that did exist did not engage
   in or affect interstate commerce. To prove a violation of RICO, the
   government must prove beyond a reasonable doubt the existence of an
   enterprise that affects interstate commerce. See United States v. Delgado, 401
   F.3d 290, 297 (5th Cir. 2005), see also 18 U.S.C. § 1962(c)–(d) (requiring a
   violator of RICO to be employed by or associated with an enterprise that is
   engaged in or whose activities affect interstate or foreign commerce). “The
   nexus with interstate commerce required by RICO is minimal.” Delgado, 401
   F.3d at 297 (internal quotation marks omitted).




           2
              For example, a witness testified that Vennie Smith was killed because Fortia
   thought “Vennie was crossing him with the 10th Ward.” Another witness testified to an
   incident where Davis, a member of the 110’ers, which he characterized as a gang, pulled a
   gun on a YMM member and YMM members went to kill him but it was broken up. The
   witness testified that the next day Davis was shot by Fortia. A YMM member testifying to
   a shooting, stated “like we just felt, like, it was just the time—around that time, like,
   everybody just was, like, testing us. We was, like, if you just mess with us wrong, you was
   getting it.”




                                               10
Case: 17-30524     Document: 00516007831            Page: 11   Date Filed: 09/09/2021




                                     No. 17-30524

          The government provided evidence that YMM engaged in daily drug
   trafficking over a period of several years. Drug-trafficking is a type of
   economic activity that has been recognized to substantially affect interstate
   commerce in the aggregate. See Taylor v. United States, 136 S. Ct. 2074, 2080
   (2016) (“The production, possession, and distribution of controlled
   substances constitute a class of activities that in the aggregate substantially
   affect interstate commerce[.]”) (citation and internal quotation marks
   omitted). Considering the government’s demonstration of very extensive
   and long-term engagement in drug trafficking, a rational jury could have
   concluded beyond a reasonable doubt that YMM’s activities had at least a
   minimal impact on interstate commerce.
          Defendants also argue that the government failed to prove each
   Defendant’s individual participation in the RICO conspiracy. Conspiracies
   must feature an agreement, although the agreement can be informal and
   unspoken. United States v. Sanders, 952 F.3d 263, 274 (5th Cir. 2020). The
   agreement can be proven by circumstantial evidence alone, but cannot be
   “lightly inferred.” Id. at 273–74. “Once the government presents evidence
   of a conspiracy, it only needs to produce slight evidence to connect an
   individual to the conspiracy.” United States v. Virgen-Moreno, 265 F.3d 276,
   285 (5th Cir. 2001). A defendant can be convicted of conspiracy even if “he
   only participated at one level . . . and only played a minor role.” United States
   v. Posada-Rios, 158 F.3d 832, 858 (5th Cir. 1998).
          The government offered testimony demonstrating that Allen, Fortia,
   and Keelen were YMM members. The government has offered evidence that
   all three engaged in at least two instances of racketeering activity in concert
   with other YMM members or to benefit YMM. First, there is testimony




                                          11
Case: 17-30524        Document: 00516007831              Page: 12       Date Filed: 09/09/2021




                                          No. 17-30524

   stating that all three were engaged in drug-trafficking. 3 Additionally, there
   was evidence that all were involved in violent crime on behalf of YMM, as
   will be discussed in greater depth in the following section concerning
   Defendants’ VICAR convictions.
           The government provided evidence that Allen was involved in several
   shootings. There is sufficient evidence demonstrating concerted activity
   between Allen and others to commit a pattern of racketeering activity. For
   example, a witness testified that Allen drove a car during a shooting at
   members of a rival group in retaliation for acts committed by that group’s
   members. A member testified that Allen called him to organize a shooting of
   their rivals, which was then jointly executed. This suffices to show that Allen
   engaged in a RICO conspiracy.
           The burden is similarly met for Fortia. For example, there is testimony
   that he perpetrated two shootings on YMM’s behalf: wounding 110’er
   Ronnie Davis after Davis quarreled with YMM members, and killing Vennie
   Smith, suspected of affiliating with the 110’ers. Finally, the government has
   met its burden for Keelen. A witness testified that Keelen said he had
   committed two murders. Another member testified that Keelen
   accompanied YMM members for a shooting.
           The government therefore sufficiently proved Allen, Fortia, and
   Keelen’s involvement in a RICO conspiracy. We affirm their convictions
   under 18 U.S.C. § 1962(d).




           3
             Four witnesses all testified that Allen sold drugs every day or almost every day. A
   witness testified that he “could count on one hand how many times” he saw Fortia sell
   crack. A witness testified that Keelen sold drugs every day. Two witnesses testified that
   they witnessed Keelen sell drugs a few times. Another witness testified that he saw Keelen
   sell drugs one time.




                                                12
Case: 17-30524        Document: 00516007831         Page: 13    Date Filed: 09/09/2021




                                     No. 17-30524

                               E. VICAR Convictions
          Fortia, Keelen, and Allen challenge their VICAR convictions under 18
   U.S.C. § 1959(a)(3) (assault with a dangerous weapon in aid of racketeering)
   and § 1959(a)(1) (murder in aid of racketeering).
          VICAR states that “[w]hoever . . . for the purpose of gaining entrance
   to or maintaining or increasing position in an enterprise engaged in
   racketeering activity . . . murders . . . [or] assaults with a dangerous
   weapon . . . any individual in violation of the laws of any State or
   the United States . . . shall be punished[.]” 18 U.S.C. § 1959(a), see also
   United States v. Hinojosa, 463 F. App’x 432, 449 (5th Cir. 2012). The
   government must prove the following four elements:
          (1) that a criminal organization exists; (2) that this organization
          is a racketeering enterprise; (3) that the defendant committed
          a violent crime; and (4) that the defendant acted for the
          purpose of promoting his position in a racketeering enterprise.
   Hinojosa, 463 F.App’x at 449 (quotation marks and brackets omitted).
          First, Defendants argue that the government failed to prove the
   existence of an enterprise that affected interstate commerce, as is required to
   prove a violation of VICAR. 18 U.S.C. § 1959(b)(2). “Courts treat [the
   definition of enterprise under VICAR] as identical to RICO.” Hinojosa, 463
   F. App’x at 449 n.9. Accordingly, our analysis from the previous section is
   equally applicable here. Just as the government sufficiently proved the
   existence of an enterprise affecting interstate commerce for RICO purposes,
   the government met its burden of proof for VICAR purposes. Similarly, the
   evidence presented by the government that YMM was engaged in drug
   trafficking and gang violence suffices to show that the enterprise was involved
   in racketeering.
          Defendants argue that the government failed to prove that they
   committed the violent crimes in question and that the crimes had the purpose




                                          13
Case: 17-30524     Document: 00516007831            Page: 14    Date Filed: 09/09/2021




                                     No. 17-30524

   of promoting their positions in the enterprise. We review for sufficiency of
   the evidence.
          The government provided adequate proof that Defendants committed
   the violent offenses under VICAR. For each count, the government also
   provided testimony from which a reasonable jury could surmise that the
   crime was related to Defendants’ positions in YMM as an enterprise.
          1. Counts 4-5: Shooting of Reginald Turner by Allen
          On October 18, 2011, Reginald Turner was shot by individuals in a
   van. Turner’s mother told police she heard approximately 20 shots before
   Turner ran inside bleeding. Turner was with four others when shot. A YMM
   member testified that he was aware of a shooting in October 2011 and other
   members told him that they shot at the 110’ers in the 10th Ward and that
   Allen drove. The 110’ers were a rival gang of YMM. Another member
   testified he knew of a shooting on October 18, 2011 involving a van and the
   110’ers in the 10th Ward using an FN brand firearm. The pistol casings
   recovered from that shooting matched an FN that Allen used during a
   subsequent shooting.
          2. Counts 6-7: Shooting of Jevarion Jones by Allen
          A witness testified that Allen told him that he had shot Jones with an
   FN handgun while he rode a bike. Jones testified he sold drugs in the same
   area out of which YMM operated. A YMM member testified that there was
   a dispute with Jones because Jones tried to kill Allen.
          3. Count 8: Murder of Vennie Smith by Allen and Fortia
          On the day Smith was shot, a witness stated he was with Allen when
   Allen got a call and then drove off with Fortia and Keelen. Forty-five minutes
   later, the same witness was at a block party when Allen and Fortia returned,
   and he heard Fortia say, “I think I shot him in his chest.” That day, he saw
   Allen stash a .45 caliber pistol in a vacant house. Five .45 caliber casings were




                                          14
Case: 17-30524     Document: 00516007831            Page: 15     Date Filed: 09/09/2021




                                     No. 17-30524

   found at the crime scene. Another witness testified that Fortia told her he
   killed Smith because he thought Smith “was crossing him with the 10th
   Ward.” A different witness testified that Keelen identified a firearm in the
   YMM stash as the one Allen and Fortia used to kill Smith.
          4. Counts 10, 12-13: Murder of Dashawn Hartford and Shooting of
   Charles Perry by Allen
          Charles Perry testified that he and Hartford were outside a bar when
   Perry was suddenly shot from behind in the legs and Hartford was fatally shot
   in the back. A witness testified that she was at the bar that night and followed
   Allen outside. She testified that Allen pushed her to the ground and began
   shooting Hartford with two pistols. A YMM member testified with regard to
   the shooting that everyone was “testing” YMM at that time, and so when
   anyone “mess[ed] with us wrong, you was getting it. If you was saying you
   was beefing with us, we was coming.”
          5. Count 14: Shooting of Jeffrey Sylvester by Allen
          A member of the “Mid-City Killers” (“MCK”), another gang that
   was allied with YMM, testified that he and Allen used a stolen truck to hunt
   for Isaac Jones, a Gert Town gang member who had killed several MCK
   members. The witness said that they spotted Sylvester, a friend of Jones, stop
   at a red light, and open fire on Sylvester. The witness testified that Allen fired
   an assault rifle. When Sylvester escaped with a graze wound, they hid the
   guns in another member’s stash spot and dispersed. Another MCK member
   corroborated this account.
          6. Counts 15-16: Shooting of Jaquel Variste by Allen
          A YMM member testified that Jevarion Jones had tried to kill Allen,
   so YMM was feuding with Jones. Jones testified that he sold drugs in the
   same area that YMM operated in. Jones also testified that he was at St.
   Andrew and Liberty, standing half a block away from Variste when she was




                                           15
Case: 17-30524     Document: 00516007831           Page: 16   Date Filed: 09/09/2021




                                    No. 17-30524

   shot. Police testified that Variste told them that she was with Jones and other
   friends when three men exited a car, shot into the crowd, and she was hit
   while fleeing. A YMM member testified Allen called him that night and said
   they were going to go “spin,” meaning shooting at people. He testified that
   Allen used an AK-47 to fire at Jones.
           7. Counts 17-18: Shooting of Ronald Thompson and Kentrell McGinnis by
   Allen
           Thompson testified that he was a member of a gang called the Scar
   Squad Mafia and sold drugs at the time he was shot. He testified that the gang
   was also located Uptown, around what is referred to as the 11th Ward. He
   said he and McGinnis were shot near Washington Avenue and Annunciation
   Street at the same time. McGinnis testified that he was alone, but that he was
   shot in the same place at the same time. A YMM member testified that the
   same night, he came to see Thompson in the hospital and was “talking shit
   to” Thompson. He said that when, the next day, Allen and an MCK member
   visited him, he mentioned he saw Thompson in the hospital, and Allen
   replied, “that’s my work.” Pistol casings from this shooting matched casings
   from two other shootings that night involving Allen.
           8. Counts 19-20: Shooting of Terrence Pollard and Brandon Turner by
   Allen
           Police testified that Pollard told police that he was on a porch on
   Second Street with friends when four men drove up and opened fire on him,
   hitting him in the wrist. Pollard testified that he was on his way to his
   mother’s house on Second Street when he was shot in the wrist. A witness
   testified that he was with Pollard playing cards on a friend’s porch around
   Second Street when about four people in a car pulled up. A witness saw they
   had guns and ran, he heard shooting, and later found out Pollard had been
   shot. The witness also testified that he was in a group of friends that sold
   drugs. Turner testified that he was by himself walking down Second Street




                                           16
Case: 17-30524     Document: 00516007831            Page: 17   Date Filed: 09/09/2021




                                     No. 17-30524

   when a car pulled up behind him and someone he didn’t see shot him in the
   leg.
          A YMM member testified, “I was outside when [Dwayne and Allen]
   went to shoot at [Pollard]’s cousin.” Ballistic evidence showed that casings
   from a shooting near Second Street matched the two other shootings that
   night involving Allen.
          9. Counts 21-25: Murder of Lawrence Burt and Vivian Snyder and
   Shooting of Joseph Banister by Keelen
          Joseph Banister testified that he was driving Burt and stopped to speak
   with his aunt, Snyder, in front of her house, when he saw a man with his face
   covered exit a car, raise an AK-47, and start firing. Snyder was hit in the head,
   and the shooter ran up and shot Banister and Burt twice each, then shot
   Banister another four times as he ran. According to Banister, the shooter
   stopped, stood over Banister, and expressed frustration that Banister was not
   the right person. Banister also testified that McClaren later told him that the
   shooter was targeting someone else, “G-Money,” whom they believed was
   in the car. Jones testified around that time he was friends with Ben Watson,
   who Banister had dropped off earlier that night.
          A witness testified that Keelen called to ask for a gun after Jones pulled
   a gun on Keelen. A YMM member testified that Keelen also told him that
   Jones pulled a gun on him, and he saw Keelen retrieve an AK-47 before
   leaving with another MCK member. He testified that after the shooting,
   Keelen admitted that he went looking for Jones because another member told
   Keelen to “free” Allen and that “going around there” would make it look
   like different people did “[w]hatever shooting occurred on St. Andrew.”
   The day after the shooting, Keelen told a witness he was under the influence
   of pills “last night and I made a mistake and killed Ms. Snyder.” Another
   YMM member testified that after he got out of jail, Keelen told him that he
   and an MCK member “went around there to take the pressure off” him and




                                           17
Case: 17-30524     Document: 00516007831           Page: 18   Date Filed: 09/09/2021




                                    No. 17-30524

   Allen who were “in jail for a shooting around there,” and that Keelen
   mistook Burt for Jones’s associate Watson and shot him with a rifle.
           10. Counts 26, 28-29: Murder of Travis Thomas and shooting of Royal
   Risen
           Risen testified that he and Thomas left the Encore club the night of
   May 6, 2013, driving onto the interstate where they were shot by unknown
   assailants. A YMM member testified that in May 2013, he and other YMM
   members saw Risen and Thomas at the Encore club, who were part of a group
   they were feuding with, and that another member said he wanted to shoot
   Risen and Thomas. The member said he, Allen, Keelen, and Scott got in a
   car together, he fell asleep as Allen was driving, and awoke on the interstate
   to another member shooting an AK-47 at a car with Thomas and Risen in it.
   That member testified that he and others in Allen’s car followed Risen and
   Travis onto the interstate, and he and Dorsey fired while Allen drove.
           Defendants argue that the government failed to show that these
   violent offenses had a purpose of maintaining or increasing their position in
   YMM. “Although the VICAR statute does not criminalize mere retaliation
   for ‘dissing’ an individual or a social organization, the statute does
   criminalize violent acts committed as an integral aspect of membership in a
   racketeering enterprise.” United States v. Wilson, 116 F.3d 1066, 1078 (5th
   Cir. 1997), rev’d on other grounds sub nom., United States v. Brown, 161 F.3d
   256 (5th Cir. 1998) (en banc). In Wilson, the court recognized that “a
   reasonable jury could find that violent retaliation for acts of disrespect
   promoted the goals of illegal enterprise” where gang members “carried
   weapons for the express purpose of protecting themselves and their drugs
   from other gangs” and aimed to protect their turf. Id. Similar facts are
   present here. The government provided testimony for each of the above
   violent offenses sufficient for a reasonable jury to conclude that Defendants




                                         18
Case: 17-30524       Document: 00516007831              Page: 19       Date Filed: 09/09/2021




                                         No. 17-30524

   committed the crimes as an integral part of membership in YMM, a gang that
   trafficked drugs.
           For these reasons, we affirm Defendants’ VICAR convictions.
                              F. Drug-trafficking Conspiracy
           Fortia, Keelen, McClaren, and Scott were convicted of engaging in a
   drug-trafficking conspiracy under 21 U.S.C. § 846. A drug-trafficking
   conspiracy requires: “(1) the existence of an agreement between two or more
   persons to violate narcotics laws, (2) knowledge of the conspiracy and intent
   to join it, and (3) voluntary participation in the conspiracy.” United States v.
   Nieto, 721 F.3d 357, 367 (5th Cir. 2013) (citation and quotation marks
   omitted). A conspiracy can be proven by circumstantial evidence. United
   States v. Sanders, 952 F.3d 263, 273 (5th Cir. 2020) (“A jury can infer from
   the surrounding circumstances whether a defendant participated in and knew
   of the conspiracy.”). “Once the government presents evidence of a
   conspiracy, it only needs to produce slight evidence to connect an individual
   to the conspiracy.” Virgen-Moreno, 265 F.3d at 285.
           Defendants argue that the prosecution failed to prove the elements of
   a conspiracy. We review for sufficiency of the evidence.
           There is testimony establishing that all four defendants sold drugs. 4
   Defendants argue that any drug dealing was not part of a conspiracy, but
   individual actions undertaken by individual Defendants. However, the
   government presented testimony indicating that YMM members would pool




           4
             See infra n.3 discussing evidence of Fortia and Keelen’s participation in drug
   sales. Several witnesses testified that McClaren sold drugs. A witness testified that Scott
   sold crack “[e]very other day.” Another witness stated he witnessed Scott selling cocaine
   “maybe once or twice.” Someone else testified that Scott sold crack, but “not every day.”
   A witness testified that Fortia sold crack a few times.




                                               19
Case: 17-30524       Document: 00516007831             Page: 20      Date Filed: 09/09/2021




                                        No. 17-30524

   money to buy drugs, share customers, stand next to each other to sell drugs,
   and maintain their specific territory. 5
           The government established for McClaren, Scott, Keelen, and Fortia
   knowledge of the conspiracy, intent to join it, and voluntary participation.
   Not only was McClaren implicated in a witness’s testimony regarding
   pooling money to buy drugs and other concerted activity, but he was also
   identified on a phone call talking to another YMM member about being
   unable to sell crack. A witness testified that Scott frequently carried firearms,
   including when he was selling drugs, and that he shared firearms with other
   YMM members. This testimony could reasonably be used by a jury to
   establish that he was sharing firearms with other YMM members for the
   purpose of the drug conspiracy. A witness testified that Keelen sold drugs
   every day, used the same supplier as McClaren, and that he shared guns with
   other YMM members. When considering these factors together, a reasonable
   jury could conclude that Keelen knew of the conspiracy and voluntarily
   participated in it. The same is true for Fortia, who sold crack and marijuana,
   carried YMM guns in the area where members sold drugs for “protection,”
   and perpetrated two shootings on YMM’s behalf.
           McClaren argues that he withdrew from the conspiracy. Withdrawal
   is an affirmative defense requiring affirmative acts, not mere cessation of
   activity. United States v. Heard, 709 F.3d 413, 427–28 (5th Cir. 2013).
   McClaren fails to point to evidence that he took “affirmative acts



           5
             A member testified that drugs were pooled together by McClaren, Carter, and
   Gracin, who pooled money to buy a bigger quantity. He testified they had a specific area
   they sold in and other people they did not know could not sell there, and they would “run
   them from around there” if someone tried to sell there. Id. Another member testified that
   YMM members stood near each other to sell drugs. The first member testified the same
   thing, and that they would share customers, directing them to each other.




                                              20
Case: 17-30524      Document: 00516007831             Page: 21      Date Filed: 09/09/2021




                                       No. 17-30524

   inconsistent with the object of the conspiracy that are communicated in a
   manner reasonably calculated to reach conspirators.” See id. at 428 (citation
   omitted). The jury was therefore not required to find that he had withdrawn.
   McClaren additionally maintains that the district court erred by failing to
   inform the jury that the withdrawal instruction was specific to him. 6 An
   unobjected-to instruction is reviewed for plain error. See United States v.
   Fairley, 880 F.3d 198, 208 (5th Cir. 2018). The district court’s withdrawal
   instruction quoted the pattern instruction verbatim. Fifth Circuit Pattern
   Jury Instructions (Criminal) § 2.18 (2019). We are unaware of any authority
   requiring the district court to specify that the withdrawal instruction was
   specific to McClaren. Regardless, McClaren’s evidence was insufficient to
   demonstrate withdrawal, so any error was harmless.
          McClaren finally argues that the district court committed reversible
   error in admitting a witness’s testimony that the term “eight ball” used by
   McClaren in a recorded jail call meant crack. This unobjected-to admission
   is reviewed for plain error. United States v. Espino-Rangel, 242 F. App’x 219,
   220 (5th Cir. 2007) (unpublished). McClaren has failed to demonstrate that
   the admission of this testimony was plainly erroneous. As the witness had
   familiarity with McClaren’s dealing of crack cocaine, he had a basis to
   determine that an eight ball referred to crack in that instance and it was
   therefore “rationally based on [his] perception.” See Fed. R. Evid. 701.
   McClaren could have cross-examined the witness on his basis for opining that
   an eight ball meant crack. Moreover, any potential error was harmless
   because of the substantial other evidence the government had against
   McClaren regarding the drug conspiracy. We affirm Keelen’s, Scott’s, and
   McClaren’s convictions.



          6
           The jury instruction stated: “A defendant has raised the affirmative defense of
   withdrawal from the conspiracy.”




                                             21
Case: 17-30524        Document: 00516007831               Page: 22        Date Filed: 09/09/2021




                                           No. 17-30524

                         G. Fortia’s Ratification of the Conspiracies
           Fortia contends that the prosecution failed to prove he ratified his
   involvement with the drug and RICO conspiracies after turning eighteen.
   “[A] defendant may be tried for a conspiracy which temporally overlaps his
   eighteenth birthday” only if “the government can show that the defendant
   ratified his involvement in the conspiracy after reaching majority.” United
   States v. Tolliver, 61 F.3d 1189, 1200 (5th Cir. 1995), vacated on other grounds
   sub nom., Moore v. United States, 519 U.S. 802 (1996). “A juvenile ‘ratifies’
   his involvement in a conspiracy by continuing to participate in an ongoing
   conspiracy after his 18th birthday. However, a person who does absolutely
   nothing to further the conspiracy or to reaffirm membership in it after his
   18th birthday cannot be held criminally liable as an adult in federal court.”
   United States v. Peters, 283 F.3d 300, 309 (5th Cir. 2002). 7
           We must first determine the proper standard of review. Fortia’s
   counsel moved for judgment of acquittal under Rule 29, which generally
   preserves de novo review of sufficiency of the evidence. United States v.
   Shum, 496 F.3d 390, 391 (5th Cir. 2007). However, Fortia’s counsel did not
   specifically raise the issue of ratification. The government maintains that
   Fortia’s general objection did not preserve his claim on this issue.




           7
              Every other circuit that has considered this issue has also required that a
   defendant ratify their membership in a conspiracy after turning eighteen. See, e.g., United
   States v. Thomas, 114 F.3d 228, 264 (D.C. Cir. 1997); United States v. Wong, 40 F.3d 1347,
   1365 (2d Cir. 1994); United States v. Maddox, 944 F.2d 1223 (6th Cir. 1991). Some other
   circuits have analogized ratification in the conspiracy context to ratification doctrine in
   contract law. See Wong, 40 F.3d at 1366 (“[J]ust as a minor legally incapable of entering a
   contract may nonetheless be found to have ‘ratified’ a contract by taking actions after
   attaining majority consistent with an intent to be bound by it, . . . so a defendant may ratify
   his pre-eighteen participation in a conspiracy by continued participation after attaining
   majority.”) (internal citations omitted).




                                                 22
Case: 17-30524        Document: 00516007831               Page: 23        Date Filed: 09/09/2021




                                           No. 17-30524

           In United States v. Farias, we treated the question of ratification as
   another element of sufficiency, noting first that the defendants preserved
   their sufficiency issues by moving for judgment of acquittal, then analyzing
   whether evidence supported conspiracy convictions, and then finally
   considering whether the government proved that their involvement in the
   conspiracy was ratified. 469 F.3d 393, 397–98 (5th Cir. 2006). Farias treated
   the motion as satisfactory for preserving the ratification issue. Id. When a
   defendant challenged the weight and credibility of the post-eighteenth
   birthday evidence, we noted that “such attacks are improper on sufficiency
   review.” Id. at 398. We also treated the ratification question as a sufficiency
   question in United States v. Tolliver, stating “we must determine whether
   there is sufficient evidence to show [Appellant’s] ratification of the
   conspiracy after his eighteenth birthday.” 61 F.3d 1189, 1200 (5th Cir. 1995).
   This court has repeatedly considered ratification arguments on appeal but
   has never elaborated on whether a general Rule 29 motion preserves
   ratification arguments. 8 We are unaware of any authority in other circuits
   addressing this specific question.




           8
              In the past, we have applied plain error review to ratification arguments raised on
   appeal even when Defendants moved for judgment of acquittal, but in a situation where the
   newly raised argument was specifically that the court improperly failed to instruct the jury
   on the ratification issue. See United States v. Harris, 740 F.3d 956, 962, 965 (5th Cir. 2014);
   see also Tolliver, 61 F.3d at 1199 (reviewing a jury instruction argument for plain error).
   Here, Fortia does not argue that the court failed to make a necessary instruction, but simply
   that the government did not meet its evidentiary burden in proving his involvement in a
   drug conspiracy. Requiring the jury to find ratification in assessing age-of-majority-
   spanning conspiracies ensures that a defendant charged as an adult is not punished solely
   for an act—the agreement to join the conspiracy—that he committed as a minor. But again,
   in this case no party requested such an instruction or requested such a finding. Because no
   objection was made to its omission, we would be obliged, as we did in Harris, 740 F.3d at
   966, to deny plain error relief. However, other courts disagree. See, e.g., United States v.
   Machen, 576 F. Appx. 561, 566–67 (6th Cir. 2014).




                                                 23
Case: 17-30524     Document: 00516007831            Page: 24    Date Filed: 09/09/2021




                                     No. 17-30524

          The government contends that under 21 U.S.C. § 846, it is not
   required to prove that the defendant ratified his or her participation in a
   conspiracy, and argues that showing ratification is a separate prosecutorial
   obligation arising only when a defendant joined a conspiracy as a minor and
   turned eighteen during the conspiracy. The government argues that the
   ratification issue is analogous to an extraterritoriality or improper venue
   issue, which must be specifically raised. The government directs us to two
   cases. In United States v. Vasquez, this court held that extraterritoriality
   arguments must be raised before the district court to be preserved, but also
   noted that a challenge on the basis of extraterritoriality cannot be
   characterized as a challenge to the sufficiency of evidence. 899 F.3d 363, 371–
   73 (5th Cir. 2018). Because ratification is an issue of sufficiency of evidence,
   extraterritoriality challenges are not analogous.
          In United States v. Moody, we noted that venue challenges must be
   raised by the time of trial under Federal Rule of Criminal Procedure 12. 664
   F. App’x 367, 368 (5th Cir. 2016) (unpublished). In United States v. Carreon-
   Palacio, we observed that “[v]enue is an element of any offense; the
   prosecution always bears the burden of proving that the trial is in the same
   district as the crime’s commission.” 267 F.3d 381, 390 (5th Cir. 2001)
   (internal quotation marks and citations omitted). While the issue of whether
   venue has been proven is a jury question, “venue differs in substance from
   statutory offense elements. . . . [it] only constitutes an ‘element’ of an offense
   in the narrow context of what must be proven in order for a conviction to pass
   constitutional muster.” Id. at 391. We recognized that “the unique character
   of venue explains in part our rulings with respect to defendants’ waiver
   thereof.” Id.
          While venue and ratification are alike in that the prosecution carries
   the burden of proving both, and both are not statutory elements of an offense,
   we are not persuaded that we should treat them alike for purposes of issue




                                          24
Case: 17-30524     Document: 00516007831            Page: 25   Date Filed: 09/09/2021




                                     No. 17-30524

   preservation. Venue, as we have explained, has a “unique character,” see id.,
   and Rule 12 states that objections to venue are to be made prior to trial. See
   Fed. R. Crim. P. 12(b)(3) (“The following defenses, objections, and
   requests must be raised by pretrial motion . . . (i) improper venue[.]”). Rule
   12 does not require any such objection for ratification, and ratification, unlike
   venue, would often be an inappropriate issue to raise before trial as the
   government’s evidence of ratification would not have been presented yet.
   Moreover, ratification, in cases where alleged conspiracies span a person’s
   eighteenth birthday, is highly relevant to the offense, while venue objections
   are typically unrelated to the substantive crime a person is charged with. We
   are therefore similarly unpersuaded that we should treat ratification like
   venue for purposes of issue preservation.
          The government also generally argues that because ratification is not
   an element of 21 U.S.C. § 846, Fortia needed to specifically raise the
   argument in his motion for judgment of acquittal. However, “Rule 29
   motions need not be specific.” 553 F.3d 821, 830 (5th Cir. 2008). The
   ratification question is not a separate defect in the prosecution but instead is
   a question inextricably connected to whether the government sufficiently
   proved that Fortia violated 21 U.S.C. § 846. We follow our precedent that
   Fortia’s general motion for judgment of acquittal preserved the ratification
   issue along with all other issues of sufficiency of the evidence. We therefore
   will review this ratification argument de novo.
          The government cites two examples of Fortia’s post-eighteen
   conduct, arguing that these instances constitute ratification of the
   conspiracies. The first instance is Fortia’s murder of Vennie Smith, a man
   from the Melpomene Projects. A witness stated that the reason for the killing
   was that “Fortia thought that Vennie was crossing him with the 10th
   Ward[.]” The second instance is Fortia’s arrest with two other passengers in
   a vehicle containing a stolen firearm and a couple of cigars filled with




                                          25
Case: 17-30524     Document: 00516007831           Page: 26   Date Filed: 09/09/2021




                                    No. 17-30524

   marijuana that police believed that the passengers had been smoking. Police
   stated that nobody admitted to owning the firearm. Fortia argues that these
   instances are unrelated to drug trafficking.
          While there is broad agreement among the circuits that a defendant
   must do something to ratify his or her participation in a conspiracy, there
   remains uncertainty as to what quality or quantum of evidence suffices to
   prove ratification. For this analysis, we will follow the mandate from Peters
   that the government must prove that Fortia “further[ed] the conspiracy or []
   reaffirm[ed] membership in it.” Peters, 283 F.3d at 309.
          Fortia’s arrest with a small amount of marijuana and a stolen firearm
   is insufficient to meet that burden. The marijuana was a small quantity, and
   police believed it was being used by the passengers of the car. No evidence
   was presented that this marijuana was being trafficked or that Fortia was at
   that time knowingly involved in any sale or purchase of drugs. It would also
   be speculative to conclude that the gun was being used for drug trafficking,
   and if so, that Fortia would have known of this use.
          Next is the subject of Smith’s murder. The government contends that
   this murder relates to drug trafficking because its purpose was to maintain
   YMM’s territory. As described earlier, the government presented evidence
   that the motive of the killing was related to an inter-gang dispute, and that
   YMM had a purpose of selling drugs. We agree with the government that
   Smith’s murder was sufficient to demonstrate Fortia’s ratification of the
   drug and RICO conspiracies.
                                 H. Drug Quantity
          Keelen, McClaren, Scott, and Fortia contend that the government
   failed to prove that they specifically conspired to sell 280 grams or more of
   crack in violation of 21 U.S.C. § 841(a)(1). Drug quantity requiring a
   mandatory minimum must be proven beyond a reasonable doubt. United




                                         26
Case: 17-30524        Document: 00516007831              Page: 27      Date Filed: 09/09/2021




                                          No. 17-30524

   States v. Gonzalez, 907 F.3d 869, 875 (5th Cir. 2018). The defendant’s
   responsibility is limited to the amount with which he was directly involved or
   that was reasonably foreseeable to him. United States v. Haines, 803 F.3d 713,
   740 (5th Cir. 2015). “The government need not seize the actual amount
   charged to meet its burden,” and “[t]he jury can find a drug quantity by
   extrapolating from the testimony.” United States v. Walker, 750 F. App’x
   324, 326 (5th Cir. 2018) (unpublished).
          Defendants argue that the government has failed to prove that any
   conspiracy entailed the sale of 280 grams of crack and that this amount was
   foreseeable to all Defendants. They highlight that the drug quantity
   calculations were the result of expert testimony explaining that generally
   crack rocks are about a tenth of a gram, and that there was only one actual
   crack seizure. Defendants argue that it was inappropriate to tell the jury to
   take the most common quantity seized by the New Orleans Police
   Department and multiply that by how often witnesses observed YMM
   members selling drugs.
          In this case, because very little crack was actually seized, the drug
   quantity determination is reliant on the jury multiplying the average weight
   of a crack rock (0.1 grams) with the frequency with which members sold
   crack. We discern no clear error in the jury’s conclusion that the conspiracy
   entailed the sale of at least 280 grams of crack. One member testified that he
   sold crack at least five times every single day from 2007 to 2011. Even if we
   assume that he began selling very late in 2007 and stopped very early in 2011,
   this constitutes at least 5,475 transactions, 9 which could easily by itself be
   more than 280 grams of crack even if that member was selling unusually small
   quantities. Another member also testified he sold crack every day from 2007
   to 2012. Another witness testified that Scott sold crack “every other day


          9
              This number was reached by multiplying 365 days by 3 years by 5 transactions.




                                               27
Case: 17-30524        Document: 00516007831        Page: 28   Date Filed: 09/09/2021




                                    No. 17-30524

   before school and after school” from 2009 until Scott was jailed, and that
   McClaren sold crack from 2009 to 2012 “every other day.” Another witness
   testified Keelen sold crack “every day” and that he once saw Keelen
   purchase drugs from another co-conspirator’s supplier. It was permissible for
   the jury to extrapolate that the entire venture totaled over 280 grams. In
   United States v. Preston, this court allowed a similar sort of extrapolation,
   where a jury was permitted to infer a drug quantity from testimony by
   multiplying typical amounts sold by frequency of sales. 659 F. App’x 169, 174
   (5th Cir. 2016).
          Defendants compare this case to United States v. Daniels, 723 F.3d 562
   (5th Cir. 2013). There, the government seized 1.535 kilograms of cocaine
   during twelve controlled buys but charged a 5-kilogram conspiracy, urging
   that the seizures were “the tip of the iceberg” and telling the jury to “infer
   that there were many other undocumented purchases throughout the life of
   the conspiracy.” 723 F.3d 562, 571–72 (5th Cir. 2013). However, in that case,
   the jury was asked to infer the existence of many other undocumented
   purchases through the life of the conspiracy. Id. at 571. Here, there is
   testimony from multiple members suggesting that there were daily sales of
   crack occurring for years.
          The question therefore is whether this amount was foreseeable to all
   Defendants. Foreseeability does not automatically follow from conspiracy
   membership. United States v. Puig-Infante, 19 F.3d 929, 942 (5th Cir. 1994).
   A reasonable jury could have found that Keelen, McClaren, and Scott
   foresaw a total amount of 280 grams of crack from the testimony establishing
   that each of them dealt crack daily or every other day. Each defendant was
   involved in the conspiracy, and testimony indicated that at least some YMM
   members would pool money to buy drugs, share customers, stand next to
   each other to sell drugs, and maintain their specific territory. The
   government provided evidence of regular drug sales by YMM members over




                                        28
Case: 17-30524       Document: 00516007831         Page: 29   Date Filed: 09/09/2021




                                    No. 17-30524

   a span of many years, with coordination and communication between YMM
   members generally. In light of the broad range of relevant evidence
   presented, a reasonable jury could have found that Keelen, McClaren, and
   Scott foresaw total sales of at least 280 grams of crack throughout the life of
   the conspiracy.
          However, we conclude that there was insufficient evidence to prove
   that Fortia foresaw a total amount of 280 grams of crack. Unlike the other
   Defendants, evidence of Fortia’s involvement in trafficking crack is far more
   limited. The government points us to testimony stating that Fortia sold crack
   “a few times” and testimony from another witness stating that she witnessed
   Fortia sell crack, but without specifying amounts or frequency. Indeed, the
   government acknowledged that Fortia only engaged in “minimal drug
   dealing.” While “we previously have observed that an individual dealing in a
   sizable amount of controlled substances ordinarily would be presumed to
   recognize that the drug organization with which he deals extends beyond his
   universe of involvement,” we cannot say that Fortia was either directly
   involved in, or reasonably could foresee, trafficking in sizable amounts based
   on the evidence provided. Cf. United States v. Arellano, 792 F. App’x 306,
   310–11 (5th Cir. 2019) (unpublished) (affirming on plain error review the
   jury’s conclusion that the defendant was responsible for a conspiracy
   involving five kilograms of cocaine where he was in possession of 4.949
   kilograms); Gonzalez, 907 F.3d at 875 (noting that the defendant was found
   in possession of three kilograms of cocaine, a sizeable amount which
   indicated sufficient evidence for the jury to find that he should have
   reasonably foreseen he was involved in a conspiracy involving five or more
   kilograms of cocaine). Unlike the other Defendants, the government does not
   establish that Fortia saw or knew of drug sales by other YMM members with
   sufficient regularity that the jury could surmise foreseeability. We are not
   permitted to simply assume that Fortia was aware of the drug amount scope




                                         29
Case: 17-30524     Document: 00516007831             Page: 30   Date Filed: 09/09/2021




                                      No. 17-30524

   of the conspiracy because he participated in the conspiracy. Puig-Infante, 19
   F.3d at 942.
          We therefore affirm Fortia, Keelen, McClaren, and Scott’s
   convictions under 21 U.S.C. § 846. We vacate Fortia’s sentence for drug-
   trafficking conspiracy under 21 U.S.C. § 846 and remand for resentencing.
                                  I. Firearms Offenses
   1. Allen, Fortia, and Keelen
          Allen, Fortia, and Keelen challenge convictions under 18 U.S.C.
   § 924(c), 18 U.S.C. § 924(o), and 18 U.S.C. § 924(j). 18 U.S.C. § 924(c)
   prohibits using a firearm during or in furtherance of any crime of violence or
   drug-trafficking crime. Under 18 U.S.C. § 924(o), “[a] person who conspires
   to commit an offense under subsection (c) shall be imprisoned for not more
   than 20 years, fined under this title, or both.” Finally, 18 U.S.C. § 924(j)
   applies to people who cause death in the course of violation of § 924(c).
   Defendants argue that their § 924 offenses must be reversed because they are
   predicated on a RICO conspiracy, which is not a crime of violence under
   United States v. Jones, 935 F.3d 266, 271 (5th Cir. 2019).
          Review of this unpreserved claim is for plain error. Id. at 270. “Plain
   error review consists of four prongs: (1) there must be an error; (2) the error
   must be clear or obvious, rather than subject to reasonable dispute; (3) the
   error must have affected the appellant’s substantial rights, which in the
   ordinary case means he must demonstrate that it ‘affected the outcome of the
   district court proceedings’; and (4) the court must decide in its discretion to
   correct the error because it seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Id. at 271 (internal quotation marks and
   citations omitted).
          This case is directly analogous to Jones. In Jones, this court found that
   RICO conspiracy was not a crime of violence and vacated the § 924(o)




                                          30
Case: 17-30524      Document: 00516007831           Page: 31   Date Filed: 09/09/2021




                                     No. 17-30524

   convictions even though there was (a) plain error review and (b) the jury
   could have convicted on the § 924(o) counts by relying on a drug-trafficking
   predicate. Jones, 935 F.3d at 273–74. The only way the government attempts
   to distinguish this case from Jones is by noting that in this case, the jury
   specifically found that Defendants violated Louisiana’s second-degree
   murder statute, which is clearly a crime of violence. The government argues
   that because Defendants received the sentencing enhancement under RICO,
   which is based on a racketeering activity for which the maximum penalty
   includes life imprisonment, this case involves “aggravated RICO” unlike
   Jones.
            The court applies a categorical approach, requiring “looking only to
   the statutory definitions—i.e., the elements—of a defendant’s offense, and
   not to the particular facts underlying the convictions.” United States v. Buck,
   847 F.3d 267, 274 (5th Cir. 2017). Therefore, the specific finding by the jury
   that Defendants committed a crime of violence in this case is irrelevant if that
   statute itself does not require a crime of violence. The default maximum
   penalty for a RICO conspiracy is twenty years. 18 U.S.C. § 1963(a). However,
   an enhanced possibility of life applies if the conspiracy “is based on a
   racketeering activity for which the maximum penalty includes life
   imprisonment[.]” Id. Even if RICO is severable as the government claims,
   the “aggravated RICO” statute does not describe a crime of violence. See 18
   U.S.C. § 924(c)(iii)(a) (defining crime of violence as a felony that “has as an
   element the use, attempted use, or threatened use of physical force[.]”).
            The government points to several cases from other circuits that are
   inapposite because they feature severable statutes where the aggravated form
   of the crime required proving a crime of violence (specifically, that death
   resulted). See United States v. Tsarnaev, 968 F.3d 24, 104–05 (1st Cir. 2020)
   (holding that a conspiracy charge including a “death results” element was a
   crime of violence); In re Hall, 979 F.3d 339, 346 (5th Cir. 2020) (holding that




                                          31
Case: 17-30524     Document: 00516007831            Page: 32   Date Filed: 09/09/2021




                                     No. 17-30524

   kidnapping resulting in death, requiring different elements of conviction
   from the general federal crime of kidnapping, is a different offense than
   generic kidnapping); United States v. Runyon, 983 F.3d 716, 725–26 (4th Cir.
   2020) (also discussing a “death results” element).
          We therefore conclude that this case is virtually indistinguishable
   from Jones. In Jones, as in this case, the jury could have relied on a drug-
   trafficking predicate to convict on § 924 offenses. 935 F.3d at 272. This court,
   in conducting plain error review, held that there was a “reasonable
   probability that the jury would not have convicted Appellants of the § 924
   offenses if the invalid crime-of-violence predicate was not included on the
   verdict form.” Id. at 274. In so holding, the court noted that the RICO
   conspiracy alleged involved acts of violence going beyond the drug
   conspiracy, and so “[a] reasonable probability remain[ed] that the jury relied
   upon RICO conduct separate from the drug conspiracy—such as assaults and
   murders for the purpose of maintaining the gang’s territory or reputation—
   to convict Appellants of the challenged § 924 offenses.” Id. at 273. The same
   is true in this case: we cannot determine whether the jury relied on the RICO
   or drug-trafficking predicate, and because a RICO conspiracy is not a crime
   of violence, the basis for conviction may have been improper. The court in
   Jones also noted that defendants in that case faced significant sentences based
   on their § 924 offenses, see id. at 274, which is true here as well. Keelen, for
   example, faces a life sentence for his § 924(j) conviction. Therefore, we
   conclude that it was plain error to permit the jury to convict Defendants
   under § 924 and we reverse Allen’s, Fortia’s, and Keelen’s firearms
   convictions accordingly.
          Keelen was also convicted under 18 U.S.C. § 924(j), which provides
   that “[a] person who, in the course of a violation of subsection (c), causes the
   death of a person through the use of a firearm, shall” be punished with a
   sentence dependent on whether the killing is murder or manslaughter. This




                                         32
Case: 17-30524     Document: 00516007831            Page: 33   Date Filed: 09/09/2021




                                     No. 17-30524

   part of the statute in fact does have a “death results” element, but it requires
   a violation of subsection (c), which prohibits using a firearm during or in
   furtherance of any crime of violence or drug-trafficking crime. Because a
   RICO violation is not a permissible predicate offense for a subsection (c)
   violation, we also reverse Keelen’s conviction under 18 U.S.C. § 924(j).
   2. McClaren and Scott
          McClaren and Scott argue that the government failed to prove that
   they participated in a conspiracy to possess firearms under 18 U.S.C. §
   924(o). We review for sufficiency of the evidence.
          The government was required to prove that Defendants agreed to
   violate 18 U.S.C. § 924(c), knew of the agreement’s unlawful purpose, and
   joined in it willfully with the intent to further that purpose. United States v.
   Walker, 750 F. App’x 324, 328 (5th Cir. 2018) (unpublished). 18 U.S.C. §
   924(c) prohibits using or carrying a firearm during and in relation to a drug-
   trafficking crime, as well as possession of a firearm in furtherance of a drug-
   trafficking crime.
          The government has adequately proved the existence of a conspiracy.
   A YMM member testified that he and others in YMM became interested in
   acquiring guns for protection once they began selling drugs. The member
   estimated that YMM accumulated 50-55 guns between 2009 and 2013. He
   testified that they shared guns, and if a member used the gun last, they bought
   the bullets. Another witness testified that guns were stashed in Allen’s
   grandmother’s house and in other members’ homes. Members would move
   the guns if police were in the area. Another member testified that he kept




                                         33
Case: 17-30524         Document: 00516007831                Page: 34        Date Filed: 09/09/2021




                                            No. 17-30524

   guns nearby when he sold drugs, and would receive guns from other members
   of the group, including Allen, Scott, McClaren, Fortia, and Keelen. 10
           McClaren and Scott argue that the government failed to prove
   concerted action and at most proved parallel illegal activity. We disagree. A
   witness testified that Scott frequently carried firearms, including when he
   was selling drugs, and that he shared firearms with other YMM members. A
   witness also testified that McClaren stashed firearms nearby for protection
   while selling drugs. Finally, testimony from a member stated that Scott and
   McClaren were among the YMM members who would share guns in
   furtherance of the drug conspiracy. A rational jury could have determined
   that this evidence sufficed to prove that Scott and McClaren violated 18
   U.S.C. § 924(o). We accordingly affirm McClaren’s and Scott’s convictions.
                J. Admission of Co-Conspirator’s Plea Agreement Document
           Defendants argue that they are entitled to a new trial based on the use
   of Shawn Gracin’s plea agreement documents as substantive evidence of
   guilt. They contend that the district court committed reversible error in ad-
   mitting Gracin’s plea agreement documents. When Gracin testified, he dis-
   puted the contents of his factual basis. When the government asked, “[s]o if
   the factual basis says that the Young Melph Mafia was a gang—,” defense
   counsel objected and argued it was “improper for the prosecutor to provide
   substantive evidence of guilt against the gentlemen on trial with questions
   that are supposed to be for impeachment.” The district court overruled de-
   fense counsel’s objection but noted a continuing objection regarding ques-
   tioning as to the factual basis. The government moved to introduce Gracin’s
   factual basis as substantive evidence under Federal Rule of Evidence


           10
              Specifically, the prosecution asked if he received guns from “Defendants that we
   just pointed out earlier in this case.” Previously, the witness visually identified Allen, Scott,
   McClaren, Fortia, and Keelen.




                                                  34
Case: 17-30524     Document: 00516007831            Page: 35   Date Filed: 09/09/2021




                                     No. 17-30524

   801(d)(1)(A), and Gracin’s factual basis was published to the jury. The pros-
   ecution then questioned Gracin about most of his factual basis, essentially
   taking him through it line by line.
          Defendants argue that the factual basis should not have been used as
   substantive evidence. We disagree. The factual basis was properly used as
   substantive evidence under the Federal Rules of Evidence as a prior incon-
   sistent statement. Rule 801(d)(1)(A) states that a statement is not hearsay if
   “the declarant testifies and is subject to cross-examination about a prior
   statement, and the statement . . . (a) is inconsistent with the declarant’s tes-
   timony and was given under penalty of perjury at a trial, hearing, or other
   proceeding or in deposition[.]” In United States v. Cisneros-Gutierrez, we de-
   termined that a “factual resume” was properly admitted as substantive evi-
   dence when the witness swore facts were true during the plea hearing and
   recanted on the witness stand. 517 F.3d 751, 757–59 (5th Cir. 2008). Gracin’s
   factual basis is analogous to the one in Cisneros. Gracin disputed the contents
   of his factual basis at trial, and therefore it was appropriate for the court to
   allow his factual basis to be used as substantive evidence. See id.
          Defendants, for the first time on appeal, also raise the argument that
   admission of the factual basis violated the Confrontation Clause of the Sixth
   Amendment. Defendants and the government disagree on the proper stand-
   ard of review, but Defendants’ arguments fail under any standard. “The
   Confrontation Clause provides the accused with the right to be confronted
   with witnesses against him,” U.S. CONST. amend. VI. In Crawford v. Wash-
   ington, the Supreme Court held that this right protects against admission of
   out-of-court testimonial statements unless the witness is unavailable and
   there was prior opportunity to cross-examine him. 541 U.S. 36, 59 (2004).
   However, this right is not infringed when a declarant’s out-of-court state-
   ments are admitted “as long as the declarant is testifying as a witness and




                                          35
Case: 17-30524     Document: 00516007831           Page: 36    Date Filed: 09/09/2021




                                    No. 17-30524

   subject to full and effective cross-examination.” California v. Green, 399 U.S.
   149, 158 (1970). Here, Gracin was subject to cross-examination.
          Defendants emphasize that the plea agreement contained statements
   of unnamed cooperators who were not subject to cross-examination. How-
   ever, any potential violation of the Sixth Amendment was harmless because
   this evidence was cumulative. Harmless error in the Confrontation Clause
   context requires a finding that “there was [no] reasonable possibility that the
   evidence complained of might have contributed to the conviction.” United
   States v. Alvarado-Valdez, 521 F.3d 337, 341 (5th Cir. 2008). The factual basis
   contained information from three people who purchased crack from Gracin
   and did not testify, which was cumulative evidence of Gracin’s own involve-
   ment in the drug conspiracy, which he admitted at trial. The potentially prob-
   lematic sections of the factual basis were all proven by other testimony, and
   therefore there is no reasonable probability that the jury would have reached
   a different conclusion had those sections been redacted. Defendants are not
   entitled to a new trial because of the admission and use of the plea agreement
   documents.
                              K. Motion for New Trial
          After sentencing, the government learned that Dorsey, an MCK
   member who testified for the government, may have committed another
   shooting with Allen and Scott about which he did not testify. Fortia and
   Keelen filed a motion for a new trial, which the district court denied. Fortia
   and Keelen argue that the district court’s denial of their motion was
   improper. We disagree.
          The denial of a motion for new trial is reviewed for abuse of discretion,
   evaluating questions of law de novo. United States v. Pratt, 807 F.3d 641, 645
   (5th Cir. 2015). Under Federal Rule of Criminal Procedure 33(a), a district
   court may “vacate any judgment and grant a new trial if the interest of justice
   so requires.” “Motions for new trials based on newly discovered evidence




                                         36
Case: 17-30524      Document: 00516007831               Page: 37   Date Filed: 09/09/2021




                                         No. 17-30524

   are disfavored by the courts and therefore are viewed with great caution.”
   United States v. Sullivan, 112 F.3d 180, 182–83 (5th Cir. 1997) (internal
   quotation marks omitted). To receive a new trial for newly discovered
   evidence, the defendant must satisfy the following prerequisites: “(1) the
   evidence was newly discovered and unknown to the defendant at the time of
   the trial; (2) failure to detect the evidence was not a result of lack of due
   diligence by the defendant; (3) the evidence is material, not merely
   cumulative or impeaching; and (4) the evidence will probably produce an
   acquittal.” United States v. Ardoin, 19 F.3d 177, 181 (5th Cir. 1994).
          Fortia argues that this evidence is material to whether or not Dorsey
   committed the Smith murder himself. However, Fortia’s conviction for
   killing Smith was supported by two other witnesses’ testimony that Fortia
   claimed to have killed Smith. The disclosure of Dorsey’s involvement in
   another shooting does not undermine their testimony and therefore is
   unlikely to result in an acquittal.
          Keelen notes that Dorsey provided the majority of the testimony
   against Keelen. Keelen argues that further evidence of Dorsey’s
   untruthfulness would have been highly relevant to his credibility to the jury.
   Newly discovered evidence is not material if its only evidentiary purpose is
   to impeach trial testimony. United States v. Eghobor, 812 F.3d 352, 363 (5th
   Cir. 2015). Mere impeachment evidence that only casts doubt on the veracity
   of a witness’s testimony and demonstrates a bias on his part “is insufficient
   to entitle a defendant to a new trial.” Id.; see United States v. Garcia-Esparza,
   388 F. App’x 407, 408 (5th Cir. 2010) (evidence introduced to show a
   witness “lied extensively on the witness stand . . . is impeaching and not a
   basis for a new trial”). Dorsey was not an untarnished witness whose
   credibility later came into question; Dorsey was a gang member who admitted
   to previously lying to the government and believed testifying would help
   reduce his sentence.




                                             37
Case: 17-30524     Document: 00516007831            Page: 38   Date Filed: 09/09/2021




                                     No. 17-30524

          We therefore disagree with Defendants that the evidence was neither
   merely impeaching nor cumulative and that it would probably produce an
   acquittal. See Ardoin, 19 F.3d at 181. We accordingly affirm the district
   court’s denial of Defendants’ motion for a new trial.
                                    L. Sentencing
          Finally, Scott and McClaren challenge their sentences. McClaren
   argues that his 192-month concurrent sentence for drug-trafficking and
   firearms conspiracies is unreasonable. This court reviews sentences first for
   procedural error and then for substantive reasonableness. United States v.
   Alvarado, 691 F.3d 592, 596 (5th Cir. 2012). Here, no procedural errors are
   alleged. We therefore consider the reasonableness of the sentence under the
   abuse of discretion standard. Id. We presume sentences within the properly
   calculated guidelines range to be reasonable and “infer that the judge has
   considered all the factors for a fair sentence set forth in the Guidelines.” Id.
   To rebut the presumption of reasonableness, a defendant must show the
   district court did not account for a factor that should have received significant
   weight, gave significant weight to an improper factor, or clearly erred in
   balancing the sentencing factors. Id.
          McClaren has not shown that the district court abused its discretion.
   McClaren’s offense level 32 and criminal history category IV produced a
   guideline range for Counts 2 and 3 of 168 to 210 months. McClaren received
   a concurrent sentence of 192 months. His sentence was within the guidelines
   and is therefore presumptively reasonable. Alvarado, 691 F.3d at 597.
   McClaren was not given an upward departure and has not pointed to any
   evidence suggesting that the district court improperly weighed factors.
   Therefore, under our precedent, McClaren’s sentence was not
   unreasonable.
          Scott argues that he is eligible for a sentence reduction under the First
   Step Act, Pub. L. No. 115-391; 132 Stat. 5194, 5220–21 (2018). Under §




                                           38
  Case: 17-30524      Document: 00516007831            Page: 39   Date Filed: 09/09/2021




                                        No. 17-30524

      401(c) of the First Step Act, § 401 applies to offenses committed prior to
      enactment “if a sentence for the offense has not been imposed as of such date
      of enactment.” Scott was sentenced on November 16, 2017. The Act was
      enacted on December 21, 2018. The Fifth Circuit has already rejected Scott’s
      argument that the benefits of this statute apply to cases that are still being
      appealed given the clear language of § 401(c). United States v. Staggers, 961
      F.3d 745, 753–54 (5th Cir. 2020) (noting that “[a] sentence is imposed when
      it is pronounced by the district court and not, as [the defendants] would have
      it, when the appellate process comes to an end”). Therefore, Scott is not
      statutorily eligible for a sentence reduction.
                                    III. CONCLUSION
             For the aforementioned reasons, we AFFIRM Defendants’
      convictions under VICAR and RICO. We VACATE Fortia’s sentence for
      drug-trafficking conspiracy under 21 U.S.C. § 846 and REMAND for
      resentencing. We AFFIRM Keelen, McClaren, and Scott’s drug-trafficking
      conspiracy convictions under 21 U.S.C. § 846 and AFFIRM their
      sentences. We VACATE Allen, Fortia, and Keelen’s firearms convictions
      under 18 U.S.C. § 924. We AFFIRM McClaren and Scott’s firearm
      convictions under 18 U.S.C. § 924(o). An appendix is attached explaining the
      outcome for each specific conviction.
                                          IV. APPENDIX

                                           Allen
RICO Conspiracy (18 U.S.C. § 1962(d))                             AFFIRM
Conspiracy to possess firearms (18 U.S.C. § 924(o))               VACATE
Assault with a dangerous weapon in aid of racketeering (18 AFFIRM
U.S.C. § 1959(a)(3))
Use and carrying firearm during and in relation to a crime of VACATE
violence and drug-trafficking crime (18 U.S.C. § 924(c))




                                             39
  Case: 17-30524      Document: 00516007831           Page: 40   Date Filed: 09/09/2021




                                       No. 17-30524

Use and carrying firearm during and in relation to a crime of VACATE
violence and drug-trafficking crime (18 U.S.C. § 924(c))
Murder in aid of racketeering (18 U.S.C. § 1959(a)(1))           AFFIRM
                                          Fortia
RICO Conspiracy (18 U.S.C. § 1962(d))                            AFFIRM
Drug-trafficking conspiracy (21 U.S.C. § 846)                    AFFIRM
                                                                 CONVICTION,
                                                                 VACATE
                                                                 SENTENCE                 &
                                                                 REMAND
Conspiracy to possess firearms (18 U.S.C. § 924(o))              VACATE
Murder in aid of racketeering (18 U.S.C. § 1959(a)(1))           AFFIRM
                                         Keelen
RICO Conspiracy (18 U.S.C. § 1962(d))                            AFFIRM
Drug-trafficking conspiracy (21 U.S.C. § 846)                    AFFIRM
Conspiracy to possess firearms (18 U.S.C. § 924(o))              VACATE
Murder in aid of racketeering (18 U.S.C. § 1959(a)(1))           AFFIRM
Causing death through the use of a firearm (18 U.S.C. § 924(j)) VACATE
Assault with a dangerous weapon in aid of racketeering (18 AFFIRM
U.S.C. § 1959(a)(3))
Use and carrying firearm during and in relation to a crime of VACATE
violence and drug-trafficking crime (18 U.S.C. § 924(c))
                                        McClaren
Drug-trafficking conspiracy (21 U.S.C. § 846)                    AFFIRM
Conspiracy to possess firearms (18 U.S.C. § 924(o))              AFFIRM
                                          Scott
Drug-trafficking conspiracy (21 U.S.C. § 846)                    AFFIRM
Conspiracy to possess firearms (18 U.S.C. § 924(o))              AFFIRM




                                            40